DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5-10 are allowed, renumbered 1-8. Claims 3-4 are cancelled.
Claim 1 is allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A display device comprising:
an obtainer that obtains information on at least one special color to be printed, the information being information on the at least one special color with respect to at least one basic color; and
a display controller that:
(1)    performs control to display a portion where the at least one special color is to be printed in accordance with a color value corresponding to a degree of transparency obtained from the information on the at least one special color, which is obtained by the obtainer, and
(2)    adjusts the degree of transparency for the at least one special color to be lower when the at least one special color is to be printed behind the at least one basic color than when the at least one special color is to be printed in front of the at least one basic color

However, Ono does not teach the invention as claimed, especially a display controller that adjusts the degree of transparency for the at least one special color to be lower when the at least one special color is to be printed behind the at least one basic color than when the at least one special color is to be printed in front of the at least one basic color
Murakami (US 5,335,097) teaches where color components of output signals are RGB signals, a pixel in an original image displayed on a monitor screen is designated to designate RGB signals of a color to be corrected. At the same time, RGB signals of a target color are inputted through a data input device. An effective range of tone correction processing is designated through the data input device based on hue H, saturation S and lightness L with reference to the color to be corrected. Default values are used as an alternative to the designation. The RGB values of pixels in the original image are converted into HSL values to determine whether the pixels are within the effective range expressed by the HSL values. If the pixels are within the effective range, a tone correction is effected by applying parameters derived from the color to be corrected (RGB signals) and target color (RGB signals) to the RGB signals of the pixels. These parameters are amended to be the smaller toward boundaries of the effective range.  
However, Murakami does not teach the invention as claimed, especially a display controller that adjusts the degree of transparency for the at least one special color to be lower when the at least one special color is to be printed behind the at least one basic color than when the at least one special color is to be printed in front of the at least one basic color

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675